COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON




       MEMORANDUM ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Ricardo Romano v. State of Texas

Appellate case number:    01-18-00538-CR

Trial court case number: 2167075

Trial court:              County Criminal Court at Law No. 6 of Harris County


       It is ordered that the State’s motion for en banc reconsideration filed October 23, 2019, is
denied.



Judge’s signature: _/s/ Richard Hightower___________________
                  Acting for the Court

The en banc Court consists of: Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss. Justice Lloyd voted to grant.


Date: __December 19, 2019________________